EXHIBIT 10.8


SUMMARY OF COMPENSATION FOR
DIRECTORS AND NAMED EXECUTIVE OFFICERS
OF OHIO VALLEY BANC CORP.
Directors
 
All of the directors of Ohio Valley Banc Corp. (“Ohio Valley”) also serve as
directors of its subsidiary, The Ohio Valley Bank Company (the “Bank”).  The
directors of Ohio Valley are paid by the Bank for their services rendered as
directors of the Bank, not Ohio Valley.  Each director of the Bank who is not an
employee of Ohio Valley or any of its subsidiaries (a “Non-Employee Director”)
receives $550 per month for his or her services.  Each director of the Bank who
is an employee of Ohio Valley or any of its subsidiaries (an “Employee
Director”) receives $350 per month for his or her services.  In addition, each
director of the Bank receives an annual retainer of $14,700 paid in January or
February of each year for services to be rendered during the year. This figure
was pro-rated for time served for new or retiring members.


Each Non-Employee Director who is a member of the Executive Committee of the
Bank receives $2,000 per month for his or her services.  In addition, each
Non-Employee Director receives an annual retainer of $16,695 paid in January or
February of each year for services to be rendered during the year.  This figure
was pro-rated for time served for new or retiring members.  Included in the
Executive Committee Chairman’s current salary is an annual fee of $50,000 for
his duties as such.  Employee Directors receive no additional compensation for
serving on the Executive Committee.


Brent A. Saunders, LPA received retainer fees of $20,000 for legal services to
the Company and its subsidiaries during the Company’s 2015 fiscal year, as
approved by the Board of Directors in December 2014.  In December 2015, the
Board of Directors of Ohio Valley approved the payment to Mr. Saunders of
$20,000 in retainer fees for legal services to the Company and its subsidiaries
during the Company’s 2016 fiscal year.  The Board of Directors determined that
such a relationship does not interfere with Mr. Saunders’ exercise of
independent judgment in carrying out his responsibilities as a director; rather,
in fact, Mr. Saunders’ legal experience provides value to his service as a
director.


The Bank maintains a life insurance policy for all directors with a death
benefit of two times annual director fees at time of death reduced by 35% at age
65 and 50% at age 70 as part of the Bank’s group term life insurance
program.  The life insurance policies terminate upon retirement.  Messrs. Smith
and Wiseman, as employees of the Bank, are excluded from this benefit under the
terms of the Bank’s group term life insurance program.  The Bank also maintains
director retirement agreements with all directors of the Bank and deferred
compensation agreements with all directors and executive officers of the
Bank.  These documents are filed as exhibits to various documents filed by Ohio
Valley, as set forth in the Exhibit Index to Ohio Valley’s Annual Report on Form
10-K for the fiscal year ended December 31, 2015.


Named Executive Officers
 
  The following sets forth the current salaries of the executive officers of
Ohio Valley named in the Summary Compensation Table in Ohio Valley’s proxy
statement (the “Named Executive Officers”):


Name
Current Salary
   
Jeffrey E. Smith
          $269,654
   
Thomas E. Wiseman
            286,927
   
Scott W. Shockey
            173,828
   
Katrinka V. Hart-Harris
            177,253
   
Larry E. Miller, II
            191,352



Certain Named Executive Officers are entitled to participate in several benefit
arrangements, including the Ohio Valley Banc Corp. Bonus Program, the Ohio
Valley Bank Company Executive Group Life Split Dollar Plan, the Executive
Deferred Compensation Plan, and a supplemental  executive retirement plan
(currently only for Messrs. Smith, Wiseman and Miller).  These benefit plans are
set forth in exhibits to various documents filed by Ohio Valley, as set forth in
the Exhibit Index to Ohio Valley’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2015.  In addition, Named Executive Officers are
entitled to participate in various benefit plans available to all employees,
including a Profit Sharing Retirement Plan, a 401(k) plan, an employee stock
ownership plan, group term life insurance, health insurance, disability
insurance and a flexible compensation/cafeteria plan, all as described in Ohio
Valley's proxy statement for its 2016 annual meeting of shareholders.



